 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 1 of 24 Page ID #:1174




1 MILBERG PHILLIPS GROSSMAN LLP
  David Azar (State Bar No. 218319)
2 16755 Von Karman Avenue, Suite 200
3 Irvine, California 92606
  Telephone: 212-594-5300
4 Email:        dazar@milberg.com
5
  Attorneys for Plaintiff and the Potential Class
6 Additional Counsel on Signature Page
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION
10
11   MATTHEW AJZENMAN; SUSAN                        CASE NO. 2:20-cv-03643-DSF (JEMx)
     TERRY-BAZER; BENNY WONG;
12   ALEX CANELA; JEREMY WOOLLEY;                   PLAINTIFF TERRY-BAZER’S
13   AMANDA WOOLLEY; ANNE                           OPPOSITION TO THE
     BERGER; and KRYSTAL MOYER, on                  TICKETMASTER DEFENDANTS’
14   behalf of themselves, and all others who
                                                    MOTION TO COMPEL
15   are similarly situated,
                                                    ARBITRATION
16                     Plaintiffs,
     v.                                             Date:    September 14, 2020
17
                                                    Time:    1:30 p.m.
18   OFFICE OF THE COMMISSIONER OF                  Place:   Courtroom 7D
19   BASEBALL, an unincorporated                    Judge:   Honorable Dale S. Fischer
     association doing business as MAJOR
20   LEAGUE BASEBALL, et al.,
21
                       Defendants.
22
23
24
25
26
27
28
              PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 2 of 24 Page ID #:1175




 1                                                 TABLE OF CONTENTS
 2
 3 PRELIMINARY STATEMENT and INTRODUCTION.............................................. 1
 4 LEGAL STANDARD AND SUMMARY OF ARGUMENT ......................................... 2
 5      I. Argument.................................................................................................................... 3
 6              Plaintiff Terry-Bazer Did Not Know of LN/TM’s TOU And Was Not on Proper
 7               Inquiry Notice ......................................................................................................... 3
 8               1.     LN/TM’s Browse Wrap Notice Is Inconspicuous........................................... 6
 9               2.     LN/TM’s Sign-In and Purchase Page Notices Are Inconspicuous ................. 8
10                      A.       The Sign-In Page Notice Is Inconspicuous .......................................... 8
11                      B.       The Purchase Page Notice Is Inconspicuous ...................................... 10
12               3.     LN/TM’s Notices Do Not Objectively Evidence Assent .............................. 12
13                      A.       The Sign-In Page Notice Does Not Objectively Evidence Assent ..... 12
14                      B.       The Purchase Page Does Not Objectively Evidence Assent .............. 15
15               4.     LN/TM’s Use of Varied and Multiple Notices Tricks Consumers .............. 15
16               5.     LN/TM’s Arbitration Clause Violates JAMS’s Rules .................................. 16
17 CONCLUSION................................................................................................................. 19
18
19
20
21
22
23
24
25
26
27
28                                                                     i
                      PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                        MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 3 of 24 Page ID #:1176




 1                                          TABLE OF AUTHORITIES
 2 Cases
 3 Applebaum v. Lyft, Inc.,
 4   263 F. Supp. 3d 454 (S.D.N.Y. 2017) .................................................................. passim

 5 Arena v. Intuit Inc.,
     No. 19-cv-02546-CRB, 2020 WL 1189849 (N.D. Cal. Mar. 12, 2020) .............. passim
 6
   Colgate v. Juul Labs, Inc.,
 7
     402 F. Supp. 3d 728 (N.D. Cal. 2019) .................................................................... 9, 10
 8
   DeVries v. Experian Info. Solutions, Inc.,
 9   No. 16-cv-02953-WHO, 2017 WL 733096 (N.D. Cal. Feb. 24, 2017) ...................... 14
10 Fteja v. Facebook, Inc.,
11    F. Supp. 2d 829 (S.D.N.Y. 2012) ................................................................................ 14
12 Himber v. Live Nation Worldwide, Inc.,
     No. 16-CV-5001 (JS) (GRB), 2018 WL 2304770 (E.D.N.Y. 2018) ............................ 7
13
14 Knutson v. Sirius XM Radio Inc.,
     771 F.3d 559 (9th Cir. 2014) ................................................................................... 5, 12
15
   Kum Tat Ltd. v. Linden Ox Pasture, LLC,
16   845 F.3d 979 (9th Cir. 2017) ......................................................................................... 2
17 Lee v. Ticketmaster L.L.C.,
18       No. 3:18-cv-05987-VC, 2019 WL 9096442 (N.D. Cal. Apr. 1, 2019) ......................... 5
19 Lomeli v. Midland Funding, LLC,
     No. 19-CV-01141-LHK, 2019 WL 4695279 (N.D. Cal. Sept. 26, 2019) ..................... 4
20
21 Lopez v. Terra’s Kitchen, LLC,
     331 F. Supp. 3d 1092 (S.D. Cal. 2018) ......................................................................... 7
22
   Nghiem v. Dick’s Sporting Goods, Inc.,
23   No. SACV 16-00097-CJC (DFMx), 2016 WL 9131962 (C.D. Cal. July 5, 2016) .. 7, 8
24 Nguyen v. Barnes & Noble Inc.,
25       763 F.3d 1171 (9th Cir. 2014) .............................................................................. passim
26 Norcia v. Samsung Telecomms. Am., LLC,
     845 F.3d 1279 (9th Cir. 2017) ....................................................................................... 3
27
28                                                   i
                     PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                       MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 4 of 24 Page ID #:1177




 1 Rodman v. Safeway Inc.,
      125 F. Supp. 3d 922 (N.D. Cal. 2015) .......................................................................... 4
 2
   Saizhang Guan v. Uber Techs., Inc.,
 3    236 F. Supp. 3d 711 (E.D.N.Y. 2017) ................................................................... 13, 14
 4 Swift v. Zynga Game Network, Inc.,
 5        805 F. Supp. 2d 904 (N.D. Cal. 2011) .................................................................. 13, 14
 6 Wilson v. Huuuge, Inc.,
     944 F.3d 1212 (9th Cir. 2019) ....................................................................................... 7
 7
 8 Other
 9 9th Cir. R. 36-3 .................................................................................................................. 5
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                    ii
                       PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                         MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 5 of 24 Page ID #:1178




 1                    PRELIMINARY STATEMENT and INTRODUCTION
 2          Plaintiff Susan Terry-Bazer submits this brief in opposition to the Ticketmaster, LLC
 3 and Live Nation Worldwide, Inc.’s (“LN/TM” and/or “Ticketmaster Defendants”) Motion
 4 to Compel Arbitration of her claims (ECF No. 61). LN/TM has separately moved to
 5 dismiss the claims of the other Plaintiffs (ECF No. 65), 1 and those Plaintiffs will file a
 6 separate opposition to that motion. 2
 7          This case was filed because of Defendants’ concerted and joint decision not to refund
 8 money to purchasers of baseball tickets for the 2020 major league baseball (MLB) season
 9 (the “Action”). 3 These tickets cannot be used because of the COVID-19 global pandemic.
10 In the face of this unprecedented health and economic crisis, LN/TM, a massive business
11 with far better access to capital than their customers -- the members of the Class -- have
12 refused to do what so many other businesses have done: refund the money immediately to
13 consumers. This Action alleges that if any MLB games are played in 2020, they will not
14 be played as scheduled, where scheduled, and with fans in attendance. See ECF No.16 at
15 ¶¶ 3, 88. In June of 2020, the entire 2020 MLB season was reduced and rescheduled to 60
16 games (instead of the normal 162), with only the speculative possibility of very limited fan
17 attendance later in the “season.” 4
18
19   1
     LN/TM’s motion to dismiss has been filed against Plaintiffs Matthew Azjenman, Benny Wong, Alex
20 Canela, Jeremy Wooley, Amanda Woolley, Anne Berger, Krystal Moyer, Blake Wollam, and Cathey
   Mattingly. ECF No. 65. On July 28, 2020, Plaintiffs Mattingly and Wollam voluntarily dismissed their
21 claims. ECF Nos. 75-76, respectively.
22   2
    The enforceability of LN/TM’s arbitration clause is currently being briefed in an antitrust case filed on
   April 28, 2020, and pending before the Hon. George H. Wu. See Olivia Van Iderstine v. Live Nation
23 Entm’t, Inc., No. 2:20-CV-03888 (C.D. Cal. Apr. 28, 2020).
24   3
     In addition to LN/TM, Defendants in this case are: StubHub, Inc. and Last Minute Transactions, Inc.,
   the Office of the Commissioner of Baseball, Robert D. Manfred, Jr. (the Commissioner of Baseball), and
25
   the thirty MLB teams and certain affiliates thereof.
26   4
      Andrew Simon, MLB’s 60-game schedule for 2020 unveiled, MLB.COM (July 6, 2020),
27 https://www.mlb.com/news/2020-major-league-baseball-schedule-released.
28                                                      1
                  PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                    MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 6 of 24 Page ID #:1179




 1                LEGAL STANDARD AND SUMMARY OF ARGUMENT
 2        The burden is on LN/TM to establish, by a preponderance of the evidence, that an
 3 agreement to arbitrate was formed. The issue of whether an agreement was formed is for
 4 the Court to decide, even where the arbitration clause delegates “gateway” issues of
 5 enforceability to the arbitrator. Kum Tat Ltd. v. Linden Ox Pasture, LLC, 845 F.3d 979,
 6 983 (9th Cir. 2017) (“[C]hallenges to the very existence of the contract are, in general,
 7 properly directed to the court.”).
 8        LN/TM’s motion should be denied as no agreement to arbitrate was formed between
 9 Plaintiff Terry-Bazer and LN/TM. As her declaration states, she did not see LN/TM’s terms
10 of use (“TOU”), did not read them, and would not have agreed to them had she known of
11 them. See accompanying Terry-Bazer Decl. at ¶¶ 8-11. Lacking evidence that Plaintiff
12 Terry-Bazer had actual notice of the TOU, LN/TM rely on the doctrine of inquiry or
13 constructive notice, arguing Plaintiff Terry-Bazer is bound by hyperlinked terms on the
14 “ticketmaster.com” website to which she supposedly agreed to by taking certain actions,
15 including merely browsing the website. Courts require companies relying on hyperlinked
16 agreements to prove there was affirmative assent to the agreement, which requires that
17 LN/TM prove that: (1) the links are conspicuous to the reasonably prudent person in the
18 context of the overall design of the webpage; and (2) the person to be bound took an
19 affirmative action indicating acceptance of the offered terms. LN/TM fails on both points.
20        The issue of whether the links were sufficiently conspicuous is fact-dependent, and
21 determined by analyzing the webpages as they appeared at the relevant time. LN/TM’s
22 reliance (at 1) on other decisions enforcing its agreements in other cases based on the
23 appearance of LN/TM websites years ago is unavailing. Moreover, none of those decisions
24 are binding on this Court, or provide a perpetual shield for LN/TM’s conduct from judicial
25 scrutiny. See, e.g., Arena v. Intuit Inc., No. 19-cv-02546-CRB, 2020 WL 1189849, at *16
26 (N.D. Cal. Mar. 12, 2020) (denying Intuit’s motion to compel arbitration despite previous
27 enforcement of the clause by other courts), appeal docketed, No. 20-15466 (9th Cir. Mar.
28                                             2
               PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                 MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 7 of 24 Page ID #:1180




 1 18, 2020).
 2        As discussed below, LN/TM’s linked TOU was not conspicuous. The links were in
 3 font smaller than any other writing on the relevant pages, were not underlined, and were
 4 placed on pages containing other content, including photographs, banners, and other
 5 distractions. LN/TM’s links to the TOU are considerably less conspicuous than other
 6 webpages held to be insufficient in recent decisions.
 7        In addition to the TOU links being impermissibly inconspicuous, LN/TM does not
 8 accompany the links with a clear instruction to consumers that, if taken, would constitute
 9 objectively manifestation of their assent to the terms. For example, LN/TM’s instruction
10 that “by continuing past this page you agree to our Terms of Use . . .” does not, as they
11 claim, clearly instruct consumers that clicking a sign-in button denotes acceptance of the
12 contract. LN/TM says in its brief (at 4) that signing in denotes acceptance, but the actual
13 language on the LN/TM webpage does not say that consumers accept the contract by
14 signing-in. “Continuing past this page” does not have a sufficiently clear and objective
15 meaning, and the condition can be triggered in many ways other than by signing-in that
16 plainly would not indicate an intent to agree to terms, including, for example, by clicking
17 the TOU link itself to merely view the terms. As detailed below, the formulation is so
18 confusing that it confounds even LN/TM.
19        LN/TM’s arbitration clause is also unenforceable, and should not be sent to JAMS
20 (the arbitral forum specified in the TOU), because it fails to meet JAMS’s minimum
21 requirements for consumer arbitration clauses, specifically, the requirement that an
22 arbitration clause not discourage the use of counsel.
23        Accordingly, LN/TM’s motion should be denied in its entirety.
24 I.     ARGUMENT
25               Plaintiff Terry-Bazer Did Not Know of LN/TM’s
                 TOU And Was Not on Proper Inquiry Notice
26
          The burden is on LN/TM to prove the existence of an “agreement to arbitrate by the
27
28                                              3
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 8 of 24 Page ID #:1181




 1 preponderance of the evidence.” Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279,
 2 1283 (9th Cir. 2017). The standard is evidentiary: “[i]n determining the existence and
 3 validity of an agreement to arbitrate, ‘a court applies a standard similar to the summary
 4 judgment standard of Fed. R. Civ. P. 56.’” Lomeli v. Midland Funding, LLC, No. 19-CV-
 5 01141-LHK, 2019 WL 4695279, at *4 (N.D. Cal. Sept. 26, 2019) (internal citation
 6 omitted).
 7         Issues about the formation of contracts on the internet are decided by age-old
 8 contract rules: “[i]n determining whether a valid arbitration agreement exists, federal courts
 9 apply ordinary state-law principles that govern the formation of contracts.” Nguyen v.
10 Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (internal citation and quotation
11 marks omitted). See id. As with any contract, LN/TM must prove that Plaintiff Terry-Bazer
12 affirmatively accepted their offer to enter into the TOU.
13         LN/TM do not argue that Plaintiff Terry-Bazer accepted the TOU because she
14 clicked on the terms, read them, and actually agreed to them. And indeed, she did not. She
15 was not aware of the TOU and did not read it. Had she read it she would not have agreed
16 to it. See Terry-Bazer Decl. at ¶¶ 8-11. LN/TM rely (at 12-13) Accordingly, LN/TM rely
17 on the doctrine of inquiry or constructive notice. See Barbanell v. One Med. Gp., No. CGC-
18 18-566232, 2019 Cal. Super. LEXIS 1411, at *10 (Cal. Super. Ct., Apr. 3, 2019) (“[A]
19 court may find that an individual assented to an electronic agreement if a ‘reasonably
20 prudent user’ would have been put ‘on inquiry notice’ of the terms of the contract (internal
21 citations omitted).
22         To begin with, courts will not honor online agreements if the hyperlinked text
23 leading to the agreement is not conspicuous -- a determination that looks to the font, color,
24 underlining, relative size of the hyperlinked terms to other text and links on the page, and
25 any other common sense factors bearing on whether consumers are likely to see it. See
26 Barbanell, 2019 Cal. Super. LEXIS 1411, at *10-11.
27         The analysis of whether LN/TM’s links are conspicuous must examine the actual
28                                            4
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
 Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 9 of 24 Page ID #:1182




 1 page reviewed by Plaintiff Terry-Bazer, and “[t]his is a highly fact-specific inquiry that
 2 looks to ‘the conspicuousness and placement of the ‘Terms of Use’ hyperlink, other notices
 3 given to users of the terms of use, and the website’s general design.’” Rodman v. Safeway
 4 Inc., 125 F. Supp. 3d 922, 945 (N.D. Cal. 2015). (internal citation omitted).
 5          LN/TM admits that the “look and feel” of their web pages containing the links to the
 6 TOU changed “slightly” over time. See ECF No. 62 at ¶¶ 2, 5, 7. But the significance of
 7 the “look and feel” of the pages changing is the issue, despite LN/TM’s attempt to
 8 downplay the significance of such changes. LN/TM’s arbitration clause cannot be binding
 9 merely by virtue of prior court approval when the appearance of their websites are
10 constantly changing. LN/TM’s cited cases (at 1) are not binding on this Court, and the
11 decision in Lee v. Ticketmaster L.L.C., No. 3:18-cv-05987-VC, 2019 WL 9096442 (N.D.
12 Cal. Apr. 1, 2019), aff’d, No. 19-15673, 2020 WL 3124256 (9th Cir. June 12, 2020), which
13 LN/TM relies on, is unpublished and non-precedential, and did not address the same
14 webpages at issue here. See 9th Cir. R. 36-3(a) (“Unpublished dispositions and orders of
15 this Court are not precedent, except when relevant under the doctrine of law of the case . .
16 . .”).
17          In addition to being conspicuous, there must be an instruction accompanying the link
18 to the TOU that asks the consumer to do something that “constitute[s] an objective
19 manifestation of his assent to the arbitration provision.” Knutson v. Sirius XM Radio Inc.,
20 771 F.3d 559, 565 (9th Cir. 2014). The Ninth Circuit has held that including a conspicuous
21 “terms of use” hyperlink on a webpage, even if placed adjacent to an action button (“sign-
22 in,” for example), will not suffice without a prompt to consumers to take an action
23 demonstrating their acceptance of the terms:
24          [W]here a website makes its terms of use available via a conspicuous
25          hyperlink on every page of the website but otherwise provides no notice to
            users nor prompts them to take any affirmative action to demonstrate
26          assent, even close proximity of the hyperlink to relevant buttons users must
27          click on—without more—is insufficient to give rise to constructive notice.

28                                                5
                 PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                   MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 10 of 24 Page ID #:1183




 1 Nguyen, 763 F.3d at 1178-79 (emphasis added). LN/TM claim (at 3) that Plaintiff Terry-
 2 Bazer assented to the TOU in three ways: (1) because she was presented with a link to the
 3 TOU when she signed-in to her account; (2) when she bought her tickets; and (3) by
 4 browsing the ticketmaster.com website. As discussed below, none of these methods
 5 provide conspicuous notice, and, even if they did, LN/TM cannot meet its evidentiary
 6 burden of demonstrating that vague language about “continuing past this page” objectively
 7 denotes assent.
 8               1.     LN/TM’s Browse Wrap Notice Is Inconspicuous
 9         LN/TM allege (at 3) that Plaintiff Terry Bazer agreed to arbitrate this dispute because
10 by browsing and buying tickets on the Ticketmaster website, she “had to navigate through
11 various pages of the site, virtually all of which inform users that by using the site they are
12 agreeing to the Terms.” ECF No. 61 at 5.
13         LN/TM’s brief (at 4) includes a close-up of the relevant language, but this is not how
14 it appears on the website. The webpages containing the relevant language is shown instead
15 by Exhibits 3-4 of the Tobias Decl. (ECF No. 62), with Exhibit 3 being LN/TM’s
16 homepage and Exhibit 4 a page showing a stadium seating chart. Notably, Exhibit 3 of the
17 Tobias Decl. is 4 pages long. On the website, however, it is all on one scrollable page,
18 containing hundreds of links and pieces of content, including dozens of advertised events
19 with color photos of the performers, ensuring no one would see the notice. The TOU is
20 found on page 4 of the Tobias Decl., at the bottom, below 27 other links immediately above
21 it (ignoring the hundreds of other clickable links and graphics), and is in the smallest font
22 used on the page. The notice could not be less conspicuous. It should also be kept in mind
23 that unlike the courts tasked with deciding whether links are sufficiently visible, consumers
24 do not visit websites to quest for buried legal notices.
25         The linked TOU shown on Exhibit 4 to the Tobias Decl. is also inconspicuous. It
26 does not stand out on a page containing a bright blue header with a photo of the performer,
27 multiple links for tickets, and is in tiny gray font smaller than any other on the page. ECF
28                                                6
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 11 of 24 Page ID #:1184




 1 No. 62, Ex. 4.
 2        Courts hold that notices that purport to bind consumers by continued use of a
 3 website, without requiring them to at least click an action button to continue, are called
 4 “browse wrap” agreements and are almost always deemed insufficient. As the Ninth Circuit
 5 has held, “courts will not enforce agreements where the terms are ‘buried at the bottom of
 6 the page or tucked away in obscure corners of the website.’” Wilson v. Huuuge, Inc., 944
 7 F.3d 1212, 1220-21 (9th Cir. 2019) (internal citation omitted); see also Lopez v. Terra’s
 8 Kitchen, LLC, 331 F. Supp. 3d 1092, 1110 (S.D. Cal. 2018) (refusing to enforce an
 9 agreement linked at the bottom of a webpage); Nghiem v. Dick’s Sporting Goods, Inc., No.
10 SACV 16-00097-CJC(DFMx), 2016 WL 9131962, at *3 (C.D. Cal. July 5, 2016) (Carney,
11 J.) (rejecting as insufficient a notice placed at the “footer” of the page and surrounded by
12 dozens of other links).
13        LN/TM claim (at 3-4) that Himber v. Live Nation Worldwide, Inc., No. 16-CV-
14 5001(JS) (GRB), 2018 WL 2304770 (E.D.N.Y. 2018) held that the browse wrap agreement
15 on the Live Nation website in June of 2016 provided sufficient notice. But Plaintiff Terry-
16 Bazer bought her tickets from the ticketmaster.com website in 2020, not from the Live
17 Nation site in 2016. See Terry-Bazer Decl. at ¶4. Even if LN/TM had established that the
18 “look and feel” of the web pages in Himber were the same as those relevant here, Himber
19 did not rely on only a finding of inquiry notice: “Himber does not deny having actually
20 seen or read the Terms of Use, including the arbitration provision, when he made earlier
21 ticket purchases online.” Id. at *4. Plaintiff Terry-Bazer does deny this. See Terry-Bazer
22 Decl. at ¶¶ 8-11.
23        In any event, LN/TM’s browse wrap notice is precisely the type of notice “‘buried
24 at the bottom of the page or tucked away in obscure corners of the website’” that the Ninth
25 Circuit has criticized as unenforceable. Wilson, 944 F.3d at 1220-21 (internal citations
26 omitted). If the legal requirement of sufficient notice and acceptance mean anything, it
27 cannot countenance LN/TM’s argument that an agreement to arbitrate was formed by
28                                       7
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 12 of 24 Page ID #:1185




 1 consumers merely browsing past practically invisible text.
 2                    2.     LN/TM’s Sign-In and Purchase Page Notices
                             Are Inconspicuous
 3
 4                           A.     The Sign-In Page Notice Is Inconspicuous
 5            LN/TM’s brief (at 4-5) purports to reproduce the sign-in notice. But these are close-
 6 ups of the relevant language in isolation. They are not a reproduction of the pages on which
 7 they appeared when Plaintiff Terry-Bazer bought her tickets, and it is those pages that must
 8 be examined. See Nghiem, 2016 WL 9131962, at *8. (Proper notice “‘depends on the
 9 design and content of the website and the agreement’s webpage’. The ‘conspicuousness
10 and placement’ of a hyperlink to a website’s terms of use, any ‘other notices given to users’
11 of those terms, and the ‘website’s general design’ should all be consulted when determining
12 whether a user is on inquiry notice of terms of use containing an arbitration agreement.”)
13 (internal quotations omitted).
14            LN/TM do not submit the actual pages viewed by Plaintiff Terry-Bazer when she
15 signed-in and purchased the tickets at issue in this case on March 5, 2020. Rather, in her
16 declaration, Ms. Tobias states that “[u]sers of the Ticketmaster website in March 2020
17 would have seen the same” pages included as Exhibits 1-2 of the Tobias Decl. Id. at ¶¶ 4,
18 6. Even assuming, arguendo, that assertion is correct, LN/TM’s argument has no merit.
19            The sign-in page that Plaintiff Terry-Bazer allegedly viewed on her computer when
20 she signed-in to her account appears as follows:
                                                    5


21
22
23
24
25
26
     5
27       Screenshot at TICKETMASTER, https://www.ticketmaster.com (last visited July 30, 2020).

28                                                       8
                    PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                      MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 13 of 24 Page ID #:1186




 1         This design is virtually indistinguishable from other sign-in screens deemed
 2 insufficient in other cases. For example, in the recently decided Arena, 2020 WL 1189849,
 3 at *2-3, the court, consistent with other decisions cited in Arena, denied the motion to
 4 compel arbitration because, like LN/TM’s links here, the hyperlinks in that case were not
 5 underlined and were smaller than other text on the page. See id. at *3 (“TurboTax falls
 6 short of the gold standard. Its hyperlinks were blue, but not underlined.”). Indeed, the notice
 7 deemed insufficient in Arena (reproduced in the opinion) was on a significantly less busy
 8 and distracting page than the LN/TM sign-in page.
 9         Merely using different color for text in an agreement, as LN/TM’s sign-in screen
10 does, is insufficient. See Applebaum v. Lyft, Inc., 263 F. Supp. 3d 454, 467 (S.D.N.Y. 2017)
11 (“A reasonable consumer would not have understood that the light blue ‘Terms of Service’
12 hyperlinked to a contract for review. Coloring can be for aesthetic purposes. Courts have
13 required more than mere coloring to indicate the existence of a hyperlink to a contract.”).
14 Moreover, LN/TM’s sign-in box is not merely text; it is a graphic box with the words “sign
15 in” appearing within it, and clicking anywhere on it will execute the sign-in, making it far
16 more visible and easier to click than the purely textual “terms of use.” Consumes interested
17 in buying tickets are far more likely to miss the TOU link and its accompanying tiny grey
18 text and be drawn instead to the “sign in” graphic.
19         A comparison of the sign-in page and hyperlinks deemed insufficient in Colgate v.
20 Juul Labs, Inc., 402 F. Supp. 3d 728, 764-65 (N.D. Cal. 2019) shows that it is similar to
21 LN/TM’s page, with the evident differences being unfavorable to LN/TM because the
22 Colgate screenshots do not contain any distracting content on the page. In contrast,
23 LN/TM’s pages all contain distracting content, as detailed above. Like the hyperlinks in
24 Colgate, LN/TM’s hyperlinks and the “you agree” text itself, is in significantly smaller
25 font than anything else on the page; it is smaller than the “New to Ticketmaster? Sign Up”
26 link and is smaller and fainter than the headings above the username and password fields.
27 Indeed, the sign-in page in Colgate was significantly better than LN/TM’s sign-in page, in
28                                             9
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 14 of 24 Page ID #:1187




 1 terms of visibility, because it did not have any distracting content. Colgate, 402 F. Supp.
 2 3d at 764. The sign-in page Plaintiff Terry-Bazer saw is dominated by a large, eye-grabbing
 3 photo of concert-goers, with much larger text touting “Your All-Access Pass” in large
 4 aqua-green text, and contains several other links all in or near the sign-in box (“Sign Up”,
 5 “Forgot Password,” and “Help Us Improve”).
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20        It is also important to note that before arriving at the sign-in page, consumers would

21 have navigated an untold number of other pages with dozens of hyperlinked text, numerous
22 other graphic-hyperlinks, and photos of events and performers, only a fraction of which
23 could be of interest to any one consumer. It is unreasonable to expect consumers to read
24 every link on LN/TM’s website for relevance, which is why LN/TM’s sign-in and purchase
25 buttons are the most prominent links on the page.
26                    B.    The Purchase Page Notice Is Inconspicuous

27        LN/TM’s purchase page is no better than the sign-in page: it is busier, contains

28                                              10
               PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                 MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 15 of 24 Page ID #:1188




 1 numerous fields for payment and address that must be completed, has a bright blue banner
 2 at the top, and a brightly green “Place Order” graphic-hyperlink whose font size dwarfs the
 3 non-underlined text containing the hyperlinks, and the payment box itself contains a large
 4 photo:
 5   6


 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22            LN/TM does all it can to draw attention away from the TOU, and, as detailed below,
23 should a consumer notice the words “terms of use” it is unclear what must be done to agree
24 to them.
25
26
     6
27       Tobias Decl. (ECF No. 62, Ex. 2).

28                                                 11
                    PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                      MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 16 of 24 Page ID #:1189




 1               3.    LN/TM’s Notices Do Not Objectively Evidence Assent

 2                     A.     The Sign-In Page Notice Does Not Objectively
 3                            Evidence Assent

 4        In addition to the TOU being inconspicuous, LN/TM fails to prove that its TOU link

 5 is accompanied by clear instructions on how consumers should objectively manifest
 6 agreement to the TOU. This is an independent basis to deny LN/TM’s motion, even if the
 7 notices are deemed to be sufficiently conspicuous. See Nguyen, 763 F.3d at 1178. The
 8 Ninth Circuit requires “objective manifestation” of assent. Knutson, 771 F.3d at 565
 9 (emphasis added).
10      The language with which LN/TM seeks to bind consumers states in the sign-in page

11 (which consumers would see before the purchase page): “By continuing past this page you
12 agree to the Terms of Use and understand that information will be used as described in our
13 Privacy Policy” ECF No. 62 at ¶ 4. “Terms of Use” and “Privacy Policy” are links that if
14 clicked, open new pages with the respective agreement and policy. But it is not explained
15 what “continuing past this page” means, nor is it explained that signing-in satisfies that
16 condition. LN/TM says in their brief (at 4) that consumers accept the contract by signing
17 in. But the actual language on the sign-in screen does not in fact say that consumers accept
18 the contract by signing-in, and signing-in is therefore not an objective manifestation of
19 assent.
20        LN/TM’s formulation, “continuing past this page,” also reasonably describes what

21 happens when clicking anything on the page, including “Terms of Use”: it takes consumers
22 away from the sign-in page to another page on the Ticketmaster website containing the
23 TOU; to view the TOU requires “continuing past” the page that contained the link. Merely
24 viewing terms to a contract could not possibly constitute objective manifestation to be
25 bound by the contract. But a perfectly reasonable interpretation of LN/TM’s formulation
26 is that by viewing the TOU, consumers have already agreed, and so the reasonably prudent
27 consumer would believe that they may as well proceed to “sign-in,” even if they
28                                      12
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 17 of 24 Page ID #:1190




 1 understand, in spite what the language actually says, that signing-in denotes acceptance.
 2 This interpretation is consistent with (the accurate) consumer expectation that they are
 3 powerless in dealings with large corporations, and that these agreements are a game of
 4 “gotcha.”
 5        Another objectively reasonable interpretation of LN/TM’s formulation is that
 6 acceptance is denoted only by clicking on the TOU link itself. It would be entirely
 7 reasonable, and indeed, intuitive, for consumers to believe that they can avoid agreeing to
 8 a contract by not accessing it, and proceeding directly to sign-in. In the absence of an
 9 express explanation that signing-in means accepting the terms, it would be logical to
10 believe that “continuing past” means accessing the TOU via the link, with the expectation
11 that the TOU itself would provide some mechanism for actual signature, or an analogue to
12 a signature, which is what most contracts require.
13        Moreover, just like in Arena, LN/TM’s purported mechanism for manifesting assent
14 links to two sets of terms, the TOU, and the Privacy Policy, and the latter does not have an
15 arbitration clause, which is important because “[a] reasonable user might well find this
16 arrangement confounding. He or she might not realize the notice contained a second
17 hyperlink.” See Arena, 2020 WL 1189849, at *4. Reasonable consumers that click on the
18 Privacy Policy link first will understand that they had “continued” past the page that
19 contained the link to the Privacy Policy. If they then notice the TOU link and wish to read
20 the terms to decide whether to agree, they will reasonably believe they are already bound
21 because the conditional “continuing past this page” had already been trigged, and so they
22 may as well complete the transaction.
23        To reiterate, the standard for inquiry notice is an objective reasonably prudent person
24 standard. See Nguyen, 763 F.3d at 1177. Plaintiff need not prove that any particular
25 consumer clicked the other links or continued past before clicking the sign-in page (which,
26 in any event, they must have done, as pages preceding the sign-in page have the buried
27 browse wrap notice). The burden is on LN/TM to prove that clicking the sign-in button
28                                         13
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 18 of 24 Page ID #:1191




 1 objectively manifests assent because of the “continuing past” language preceding it –
 2 which they fail to do. By LN/TM’s formulation, the acceptance would have been triggered
 3 before signing-in, merely by browsing the website, or clicking on any of dozens of links,
 4 or even just viewing the terms. LN/TM’s purported method of manifesting assent can
 5 reasonably be triggered countless ways other than by signing-in (which is not actually
 6 identified as a method by which to denote assent), without the intention to agree to the
 7 TOU, and cannot therefore be an objective manifestation of assent.
 8         LN/TM (at 9-10) cite cases they say enforced acceptance mechanisms similar to
 9 theirs. But in those cases, unlike here, the act required for acceptance was objectively clear.
10 For example, in Swift v. Zynga Game Network, Inc., 805 F. Supp. 2d 904, 911 (N.D. Cal.
11 2011), the website contained “an ‘Accept’ button directly above a statement that clicking
12 on the button served as assent to the YoVille terms of service.” Id. at 910-11. In Saizhang
13 Guan v. Uber Techs., Inc., 236 F. Supp. 3d 711, 718 (E.D.N.Y. 2017), the defendant
14 required users to literally agree twice: “Uber drivers had to click on a “YES, I AGREE”
15 box twice to indicate assent to Uber’s Services Agreement.” These instructions are clear
16 that clicking a designated button indicates acceptance of terms. Nor could acceptance of
17 the terms in the agreements at issue in Swift and Saizhang Guan have been triggered by
18 something other than the designated buttons.
19         While a “by signing-in” button can work, in the cases LN/TM cites (at 9-10), the
20 company explains expressly that clicking “sign-in” denotes acceptance. In DeVries v.
21 Experian Info. Solutions, Inc., No. 16-cv-02953-WHO, 2017 WL 733096, at *5-7 (N.D.
22 Cal. Feb. 24, 2017), there was a “Submit Secure Order” button, and the instruction was that
23 by clicking that button consumers agreed to the TOU. But LN/TM do not say “by signing
24 in you agree to the TOU.” In Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 835, 841
25 (S.D.N.Y. 2012), the assent was shown by the following: “By clicking Sign Up, you are
26 indicating that you have read and agree to the Terms of Service.” These cases illustrate
27 precisely what is wrong with LN/TM’s formulation, and show that it is very easy to do
28                                         14
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 19 of 24 Page ID #:1192




 1 what the law demands.
                    B.         The Purchase Page Does Not Objectively
 2
                               Evidence Assent
 3         LN/TM argue (at 5) that Plaintiff Terry-Bazer also accepted the TOU because of a
 4 link on the Ticketmaster purchase page. The LN/TM purchase page mechanism is even
 5 more confounding than the sign-in page, stating: “By continuing past this page and clicking
 6 ‘Place Order,’ you agree to our Terms of Use.” ECF No. 61 at 5. By LN/TM’s own terms,
 7 clicking “Place Order” is insufficient; the consumer must both “Place Order” “and”
 8 continue past the page, which must mean something other than “Place Order,” or it would
 9 have said only “Place Order.” Plaintiff Terry-Bazer, by LN/TM’s own instruction, did not
10 agree to the TOU by placing her order for tickets.
11        The language on the purchase page, moreover, further supports the preceding
12 argument regarding the sign-in page, that rather than objectively evidencing assent,
13 “continuing past this page” is too confusing to evidence anything other than LN/TM’s
14 unwillingness to clearly instruct consumers on how to accept the TOU.
15         LN/TM has not met its burden: none of the notices are sufficiently visible, and the
16 notices are doomed by their hopelessly confusing, and imprecise instruction on what
17 exactly must be done to agree to the TOU.
18         LN/TM request the Court send this case to arbitration in spite of their use of tiny
19 weblinks to a dense legal agreement, of the type everyone knows consumers do not read,
20 and would not understand even if they did read it. The Court should apply the same
21 exactitude to LN/TM’s own words.
22              4.   LN/TM’s Use of Varied and Multiple Notices
23                   Tricks Consumers
           LN/TM argue that Plaintiff Terry-Bazer agreed to be bound by all or at least one of
24
     the three ways discussed above. But the Court should not look at these different pages in
25
     isolation because that is not how consumers encounter them: they start on one page (usually
26
     the homepage) and proceed from there, browsing for what they want, with each page
27
28                                               15
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 20 of 24 Page ID #:1193




 1 containing dozens, if not hundreds, of links, link graphics, photos and other content. The
 2 Court should consider the totality of the user experience. Applebaum, 263 F. Supp. 3d at
 3 466 (“Evaluating the totality of the circumstances, a reasonably prudent consumer would
 4 not have been on inquiry notice of the terms of the February 8, 2016 Terms of Service.”).
 5        In totality, and, contrary to what LN/TM argue (at 11, n.3), including notices on
 6 every page in different spots and of varying (but always insufficient), prominence does not
 7 mean inquiry notice is all the more likely to work at least once. The opposite is true: a
 8 consumer will miss the invisible footer on the Ticketmaster homepage and will keep
 9 navigating the site. If by chance they stumble over the notice telling them that by continuing
10 they agree to the TOU, any reasonably prudent consumer would realize (correctly) that
11 they had been “continuing” all along, and that the current notice must be the umpteenth
12 notice they passed, and conclude reasonably (but legally incorrectly) that they had already
13 agreed, so they may as well continue to browse the website, or proceed with the transaction.
14        Repetition of consistently visible notices of terms coupled with the requisite
15 instruction on acceptance (which numerous companies manage to implement) can
16 reinforce informed assent. But the decision by a consumer to “continue” or to “sign in” or
17 to “place order” after an untold number of encounters with instructions for manifesting
18 assent that can be triggered without any intent to agree to terms, including by merely
19 viewing the terms, does not logically denote acceptance. Under such circumstances,
20 continuing is no less likely to denote the reasonable (but legally incorrect) understanding
21 that it is too late to decline. LN/TM has failed to prove that any one of its notices meets
22 the requisite legal standard. Placing a multiplicity of defective notices on different
23 webpages does not alleviate the deficiencies; it compounds them.
24               5.     LN/TM’s Arbitration Clause Violates JAMS’s Rules
25        LN/TM’s arbitration clause designates JAMS as the arbitral forum: “[t]he arbitration
26 will be conducted by JAMS under its Streamlined Arbitration Rules and Procedures or, if
27 applicable, its Comprehensive Arbitration Rules and Procedures, and any applicable
28                                          16
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 21 of 24 Page ID #:1194




 1 supplemental rules including its Consumer Arbitration Standards of Minimum Fairness.”
 2 Yagman Decl. Ex. B at ¶ 17.
 3         LN/TM’s arbitration clause fails to meet JAMS’s Consumer Minimum Standards,
 4 compliance with which is a prerequisite for JAMS to preside over a consumer arbitration.
 5 The Minimum Standards require that, “[t]he consumer must be given notice of the
 6 arbitration clause. Its existence, terms, conditions and implications must be clear,” and
 7 further that “[t]he clause or procedures must not discourage the use of counsel.” See
 8 Yagman Decl. Ex. C at ¶ 2. LN/TM’s agreement violates these requirements.
 9         To begin with, LN/TM never explains what arbitration is. Arbitration is not
10 embedded in the consciousness of consumers in the same way that lawsuits are, which is
11 why JAMS requires that the terms, conditions, and implications of arbitration must be made
12 clear to consumers. LN/TM fail to do this. What is worse, several provisions in the TOU
13 affirmatively promote the notion that consumers cannot be represented by their own
14 lawyers in arbitration, for example:
15         We each agree that the arbitrator may not consolidate more than one person's
           claims and may not otherwise preside over any form of a representative
16
           or class proceeding, and that any dispute resolution proceedings will be
17         conducted only on an individual basis and not in a class, consolidated or
           representative action.
18
19 Yagman Decl. at Ex. B at ¶17 (emphasis added). The reasonably prudent person knows
20 lawyers “represent” people in court. To say that an arbitrator cannot preside over a
21 “representative” action is to imply to reasonable non-lawyers that they cannot be
22 “represented” by counsel -- a conclusion strongly reinforced by the entirety of the
23 arbitration clause which, despite not defining arbitration, makes it seem very different from
24 a lawsuit by, for example, stating that “[t] here is no judge or jury in arbitration, and court
25 review of an arbitration award is limited.” Id.
26         To initiate an arbitration, consumers are instructed to send their claim to LN/TM’s
27 general counsel, using JAMS forms:
28                                                17
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 22 of 24 Page ID #:1195




 1
           To begin an arbitration proceeding, you must send a letter requesting
 2         arbitration and describing your claim to: Live Nation Entertainment, Inc.,
 3         9348 Civic Center Drive, Beverly Hills, CA 90210, Attn: General Counsel.
           You may download the forms located at http://www.jamsadr.com. The
 4         arbitration will be conducted by JAMS under its Streamlined Arbitration
 5         Rules and Procedures or, if applicable, its Comprehensive Arbitration Rules
           and Procedures, and any applicable supplemental rules including its
 6         Consumer Arbitration Standards of Minimum Fairness. The JAMS Rules are
 7         available online at http://www.jamsadr.com or by calling (800) 352-5267 . . .
           We will automatically reimburse administration and arbitrator fees for claims
 8         totaling less than $10,000 regardless of who the prevailing party is (unless the
 9         arbitrator determines the claims are frivolous), but we will not pay for
           attorneys’ fees unless ordered to do so by the arbitrator.
10
11 Id. No suggestion is made that consumers can, or should, do any of the foregoing through
12 their own lawyer, and requesting that the claims be sent to LN/TM’s general counsel only
13 misleads consumers further about the nature of arbitration.
14         Besides ordering consumers to send their claims to LN/TM’s general counsel, the
15 only other mention of attorneys on LN/TM’s website states that LN/TM “will not pay for
16 attorneys’ fees unless ordered to do so by the arbitrator.” Yagman Decl. at Ex. B. It is far
17 from objectively clear that this refers to a lawyer a consumer would hire. Given the
18 preceding reference to LN/TM’s counsel, a more objectively reasonable and intuitive
19 interpretation is that there will be no reimbursement of LN/TM’s attorneys’ fee, and that
20 consumers are expected to pay LN/TM’s general counsel for helping them resolve their
21 dispute. This would discourage consumers from proceeding with arbitration. To reiterate,
22 there is no explanation that arbitration is an adversarial process. To the contrary, consumers
23 are instructed to resolve their disputes by sending forms to LN/TM’s general counsel.
24         The instructions, moreover, are ambiguous and conflicting: is the arbitration initiated
25 by requesting arbitration from LN/TM, or filing online with JAMS? The link to JAMS only
26 further confuses the consumer. For one, the link is to the JAMS home page
27
28                                               18
                PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                  MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 23 of 24 Page ID #:1196




 1 (https://www.jamsadr.com), which does not use the word “arbitration.”
 2            The forms are not on the homepage. To find them requires clicking through 5 pages,
 3 and that assumes the consumer knows that “ADR Services” (the first link in the chain to
 4 the forms) include arbitration; LN/TM does not explain that arbitration is a form of ADR. 7
 5 “ADR Services” opens a dropdown menu with several dozen other links, including one for
 6 “Arbitration (North America),” which is a page touting the “JAMS Arbitration
 7 Advantages,” a sales pitch to companies explaining why they should choose JAMS as their
 8 arbitral forum. The most likely and reasonable reaction from consumers would be to
 9 assume they are not on the right track. However, they may notice on the right side bottom
10 of that page is a link that finally explains what arbitration is, and that page has a link (among
11 many other links) to “Arbitration Forms,” which includes a link (among many other links)
12 for “Demand for Arbitration” forms. However, JAMS’s instructions on that link conflicts
13 with LN/TM’s instruction to send the forms directly to the general counsel: “Please submit
14 this form to your local JAMS Resolution Center. Once the below items are received, a
15 JAMS professional will contact all parties to commence and coordinate the arbitration
16 process . . . .” The forms require that consumers persevere through 5 pages of unfamiliar
17 legal jargon and irrelevant content, and, if the finish line is reached, the instructions there
18 conflict with what LN/TM stated previously.
19            In sum, LN/TM’s agreement discourages the use of counsel, confuses consumers
20 about the adversarial nature of arbitration, and presents a conflicting procedure for
21 initiating arbitration. The Court should not send this case to JAMS, because by LN/TM’s
22 own agreement, which incorporates JAMS’s own rules, the arbitration clause does not meet
23 the Consumer Arbitration Standards of Minimum Fairness.
24                                              CONCLUSION
25            For all the aforementioned reasons, Plaintiff Terry-Bazer respectfully requests that
26
     7
27       The relevant JAMS webpages are attached as Exhibits D-H, respectively, to the Yagman Decl.

28                                                      19
                    PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                      MOTION TO COMPEL ARBITRATION
Case 2:20-cv-03643-DSF-JEM Document 82 Filed 07/31/20 Page 24 of 24 Page ID #:1197




1 Ticketmaster Defendants’ motion be denied in its entirety.
2
3    DATED: July 31, 2020            Respectfully submitted,
4
5                                     MILBERG PHILLIPS GROSSMAN LLP

6
7                                      /s/ David Azar
                                       David Azar (State Bar No. 218319)
8                                      16755 Von Karman Avenue, Suite 200
9                                      Irvine, California 92606
                                       Telephone: 212-594-5300
10                                     Email:        dazar@milberg.com
11
                                       Marc Grossman (pro hac admitted)
12                                     Peggy Wedgworth (pro hac admitted)
13                                     Andrei Rado (pro hac forthcoming)
                                       Kent Bronson (pro hac forthcoming)
14                                     Blake Yagman (pro hac admitted)
15                                     Michael Acciavatti (pro hac admitted)
                                       MILBERG PHILLIPS GROSSMAN LLP
16                                     One Pennsylvania Plaza, Suite 1920
17                                     New York, New York 10119
                                       Telephone: 212-594-5300
18                                     E-mail: mgrossman@milberg.com
19                                              pwedgworth@milberg.com
                                                arado@milberg.com
20                                              kbronson@milberg.com
21                                              byagman@milberg.com
                                                macciavatti@milberg.com
22
23                                     Attorneys for Plaintiff and the Potential Class
24
25
26
27
28                                           20
              PLAINTIFF TERRY-BAZER’S OPPOSITION TO THE TICKETMASTER DEFENDANTS’
                                MOTION TO COMPEL ARBITRATION
